Citation Nr: 1014431	
Decision Date: 04/15/10    Archive Date: 04/29/10

DOCKET NO.  07-30 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an extension of a temporary total disability 
evaluation under 38 C.F.R. § 4.30 based on a need for 
convalescence following right ankle surgery, assigned from 
May 5, 2006 to July 31, 2006.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel






INTRODUCTION

The Veteran had active military service from March 1976 to 
November 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2006 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in San Diego, California, which granted a temporary 
100 percent evaluation under 38 C.F.R. § 4.30 for 
convalescence following surgery of the right ankle, from May 
5, 2006 to June 30, 2006.  A 20 percent evaluation was 
assigned thereafter.  In July 2006, the Veteran filed a 
notice of disagreement (NOD), and requested an extension of 
the temporary total disability evaluation beyond June 30, 
2006.  A statement of the case (SOC) was issued in August 
2007, and the Veteran submitted a substantive appeal (VA Form 
9) in September 2007.  In a supplement statement of the case 
(SSOC), dated in October 2008, the RO granted an extension of 
the temporary total disability evaluation until July 31, 
2006.  A 20 percent evaluation was assigned thereafter.   

In January 2010, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of the hearing is associated with the Veteran's 
claims folder.  

Following the January 2010 videoconference hearing, the 
Veteran submitted copies of VA Medical Center (VAMC) 
outpatient treatment records, dated from April 2005 to 
November 2008.  In this regard, there is no evidence that the 
Veteran waived agency of original jurisdiction (AOJ) 
consideration of such evidence. However, with the exception 
of treatment records dated in November 2008, the submitted 
evidence appears to be duplicative of material already in 
evidence.  In addition, given the favorable action taken 
herein with the grant of an extension of a temporary total 
rating until May 5, 2007, based on a need for convalescence 
following right ankle surgery in May 2006 (which is the most 
allowable under the applicable law and regulations), there is 
no prejudice to the Veteran in proceeding with appellate 
review.      

The aforementioned November 2008 VAMC treatment records 
include an operative report which shows that on November 12, 
2008, the Veteran was diagnosed with right tibial plafond 
osteochondral defect and underwent a right ankle arthroscopy 
with arthroscopic debridement.  Thus, the issue of 
entitlement to a temporary total rating under 38 C.F.R. § 
4.30, based on the need for convalescence following right 
ankle surgery in November 2008, has been raised by the 
record, but has not been adjudicated by the AOJ.  Therefore, 
the Board does not have jurisdiction over it, and it is 
referred to the AOJ for appropriate action. 

By an October 2005 rating decision, the RO determined that 
the Veteran was entitled to a temporary 100 percent 
evaluation under 38 C.F.R. § 4.30 for convalescence following 
surgery of the right ankle, from April 8, 2005 to October 31, 
2005.  Thereafter, the Veteran's 20 percent evaluation was 
reinstated.  In statements from the Veteran, dated in January 
2006 and February 2007, and in his July 2006 NOD, the Veteran 
raised the issue of entitlement to an extension of a 
temporary total disability evaluation under 38 C.F.R. § 4.30 
based on a need for convalescence following right ankle 
surgery, assigned from April 8, 2005 to October 31, 2005.  
Thus, this issue has been raised by the record, but has not 
been adjudicated by the AOJ.  Therefore, the Board does not 
have jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  


FINDINGS OF FACT

The Veteran's service-connected right ankle disability 
required convalescence following surgery in May 2006, for at 
least a one-year period; thus, the temporary total disability 
evaluation under 38 C.F.R. § 4.30 based on a need for 
convalescence following right ankle surgery, commences on May 
5, 2006 and extends for one year until May 5, 2007.  






CONCLUSION OF LAW

The criteria for an extension of the temporary 100 percent 
rating, commencing on May 5, 2006 and extending until May 5, 
2007 (no longer than one year), are met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.30 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), which was 
enacted on November 9, 2000, eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  Since the enactment of the law, 
the VCAA has been codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, & 5126.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA and to those claims which were filed 
before the date of enactment but which were not yet final as 
of that date.

The Board has considered this legislation but finds that, 
given the favorable action taken herein with the grant of an 
extension of a temporary total rating until May 5, 2007, 
based on a need for convalescence following right ankle 
surgery in May 2006 (which is the most allowable under the 
applicable law and regulations), no further discussion of the 
VCAA is required with respect to this issue.  See e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 
57 Fed. Reg. 49,747 (1992).







II.  Analysis

A temporary total (100 percent) disability rating for 
convalescence purposes will be assigned, for up to three 
months, without regard to other provisions of the Schedule, 
when it is established that treatment of a service-connected 
disability results in: 

(1)  Surgery necessitating at least one 
month of convalescence.

(2)  Surgery with severe postoperative 
residuals such as incompletely healed 
surgical wounds, stumps of recent 
amputations, therapeutic immobilization 
of one major joint or more, application 
of a body cast, or the necessity for 
house confinement, or the necessity for 
continued use of a wheelchair or crutches 
(regular weight bearing prohibited).

(3)  Immobilization by cast, without 
surgery, of one major joint or more.

38 C.F.R. § 4.30 (2009).  Furthermore, extensions of 
temporary convalescent ratings, for up to three months for 
item number (1) above, and up to six months for items (2) and 
(3) above, are available.  38 C.F.R. § 4.30.

The Veteran was originally granted service connection for the 
residuals of a right ankle injury in a March 1979 rating 
action.  At that time, the RO stated that in March 1977, the 
Veteran injured his right ankle in a skateboard accident and 
underwent an open reduction internal fixation.  He 
subsequently developed traumatic arthritis of the right 
ankle, secondary to trimalleolar fracture.  The RO assigned a 
noncompensable disability rating, effective from November 15, 
1978.  In a September 1979 rating action, the RO increased 
the disability rating to 10 percent, effective from November 
15, 1978.  

By an August 2002 rating action, the RO increased the 
disability rating for the Veteran's service-connected right 
ankle disability, characterized as status post compound 
fracture of the right ankle with reconstruction, from 10 
percent to 20 percent disabling, effective from January 17, 
2002.  

VAMC treatment records show that on April 8, 2005, the 
Veteran was diagnosed with painful right ankle hardware and 
underwent surgery in order to remove the hardware from the 
right ankle.  By an October 2005 rating decision, the RO 
determined that the Veteran was entitled to a temporary 100 
percent evaluation under 38 C.F.R. § 4.30 for convalescence 
following surgery of the right ankle, from April 8, 2005 to 
October 31, 2005.  From November 1, 2005, the Veteran's 20 
percent evaluation for his service-connected right ankle 
disability was reinstated.

VAMC treatment records show that on May 2, 2006, the Veteran 
was diagnosed with right ankle pain and underwent a right 
arthroscopic debridement of osteochondritis desiccans lesions 
and loose bodies.  He also underwent a synovectomy and 
debridement of scar tissue.  His postoperative diagnoses were 
extensive cartilage loss of the medial malleolus and 
osteochondritis desiccans of the right ankle.  

By a July 2006 rating decision, the RO determined that the 
Veteran was entitled to a temporary 100 percent evaluation 
under 38 C.F.R. § 4.30 for convalescence following surgery of 
the right ankle, from May 5, 2006 to June 30, 2006.  From 
July 1, 2006, the Veteran's 20 percent evaluation for his 
service-connected right ankle disability was reinstated.   

In a VAMC outpatient treatment record, dated on August 1, 
2006, P.T.D., M.D., stated that the Veteran was status post 
right ankle arthroscopy debridement of osteochondritis 
desiccans lesions and loose bodies.  Dr. D. indicated that 
according to the Veteran, he continued to experience pain in 
his right ankle.  The Veteran was using a cam walker and it 
fit well.  The Veteran reported that he was having difficulty 
with weightbearing in the cam walker.  Following the physical 
examination, Dr. D. diagnosed the Veteran as status post 
right ankle arthroscopy with continued pain.  He directed the 
Veteran to continue using the cam walker with full 
weightbearing.  According to Dr. D., the Veteran's condition 
was deemed 100 percent temporary disability rating until 
February 1, 2007, until further evaluation.  

Additional VAMC outpatient treatment records show that in 
March 2007, the Veteran underwent a follow-up evaluation.  At 
that time, he stated that he was still wearing the cam walker 
and that he continued to experience pain in his right ankle.  
The physical examination showed that there was mild swelling 
at the right ankle dorsal aspect.  There was also tenderness 
to palpation at the lateral tib-talus joint.  In addition, 
there was pain with dorsiflexion.  The diagnosis was right 
ankle osteoarthritis, symptomatic.  The Veteran was given a 
cortisone injection at the right ankle and was directed to 
continue wearing his cam walker.   

VAMC outpatient treatment records reflect that in June 2007, 
the Veteran underwent an additional follow-up evaluation.  At 
that time, he noted that he continued to experience right 
ankle pain and that the pain was worse with prolonged 
activities.  The physical examination showed that the Veteran 
was tender to palpation at the medial joint line of the right 
ankle.  There was a mild click with talus tilt.  There was no 
swelling and the Veteran could move all of his toes, albeit 
with pain.  The diagnosis was right ankle osteoarthritis, 
symptomatic.  The Veteran was directed to discontinue wearing 
the cam walker and was directed to start wearing a custom 
molded ankle fixation orthotic (AFO).  

In an SSOC, dated in October 2008, the RO granted an 
extension of the temporary total disability evaluation under 
38 C.F.R. § 4.30 for convalescence following right ankle 
surgery in May 2006, until July 31, 2006.  A 20 percent 
evaluation was assigned thereafter.

In January 2010, while sitting at the RO, the Veteran 
testified at a videoconference hearing before the 
undersigned.  At that time, he maintained that his temporary 
total rating should be extended to 2010.     

As stated above, according to 38 C.F.R. § 4.30, the maximum 
time that a temporary total disability rating may be assigned 
is up to 12 months following surgery or other treatment which 
requires convalescence.  The Board notes that there is no 
provision in 38 C.F.R. § 4.30 which allows for the assignment 
of temporary total disability ratings more than 12 months 
after hospitalization or outpatient treatment which requires 
convalescence.  

In this case, after the Veteran's right ankle surgery in May 
2006, the Veteran was required to immobilize his right ankle 
with a cam walker.  According to VAMC outpatient treatment 
records, he wore the cam walker until June 2007.  Thus, the 
Veteran's May 2006 surgery did result in the therapeutic 
immobilization of the right ankle for approximately 13 months 
after his surgery.  Accordingly, given that the Veteran's 
service-connected right ankle disability required 
convalescence following surgery in May 2006, for at least a 
one-year period, the Board finds that the temporary total 
disability evaluation under 38 C.F.R. § 4.30 based on a need 
for convalescence following right ankle surgery, commences on 
May 5, 2006 and extends for one year until May 5, 2007, and 
the claim is granted.  

The Board recognizes the Veteran's contention that his 
temporary total rating should be extended to 2010.  The Board 
also recognizes that the evidence reflects that the Veteran 
was required to immobilize his right ankle with a cam walker 
for 13 months after his surgery.  However, the Board notes 
that extensions of periods of convalescence may not be 
authorized for longer than one year.  Therefore, the Veteran 
has been granted the maximum benefit permitted under 
38 C.F.R. § 4.30.      


ORDER

An extension of the temporary total rating until May 5, 2007, 
based on a need for convalescence following right ankle 
surgery in May 2006, is granted, subject to the laws and 
regulations governing payment of monetary benefits.   


____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


